UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4045
CLYBURN LEROY MOSES,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-215)

                      Submitted: June 29, 2001

                      Decided: August 3, 2001

     Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Walter C. Holton, Jr., United States Attorney, Steven H. Levin,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. MOSES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Clyburn Leroy Moses appeals his conviction and sentence of 148
months’ imprisonment for possession with intent to distribute 47.4
grams of cocaine base, in violation of 21 U.S.C.A. §§ 841(a)(1),
(b)(1)(B) (West 1999); and 60 months’ imprisonment for possession
of firearms in relation to a drug trafficking crime, in violation of 18
U.S.C.A. § 924(c)(1)(A)(i) (West 2000). Moses’ attorney has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967),
arguing that Moses’ conviction violates the Double Jeopardy Clause,
but stating that, in his view, there are no meritorious grounds for
appeal. Moses has filed a pro se supplemental brief asserting a variety
of claims. Finding no reversible error, we affirm.

   Moses argues his federal conviction violates the Double Jeopardy
Clause because he was previously taxed by North Carolina upon the
same conduct giving rise to his federal conviction. Criminal penalties
imposed on the same conduct by separate sovereigns do not violate
the Double Jeopardy Clause. Abbate v. United States, 359 U.S. 187,
193-95 (1959).

   Moses challenges the sufficiency of the search warrant predicating
his charge. A valid plea of guilty generally constitutes a waiver of
non-jurisdictional defects occurring prior to the plea. See Tollett v.
Henderson, 411 U.S. 258, 267 (1973). Moses did not preserve his
appellate rights as to this issue in his plea agreement, and we there-
fore find it is waived.

  Moses argues his counsel was ineffective for failing to move to
suppress the evidence. Claims of ineffective assistance of counsel are
generally not cognizable on direct appeal. See United States v. King,
119 F.3d 290, 295 (4th Cir. 1997). To allow for adequate develop-
ment of the record, ineffective assistance of counsel claims generally
                       UNITED STATES v. MOSES                         3
should be pursued in a 28 U.S.C.A. § 2255 (West Supp. 2000) pro-
ceeding. See United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).
An exception exists when the trial record conclusively establishes
ineffective assistance of counsel. See King, 119 F.3d at 295. Because
review of the record in this appeal does not conclusively establish
ineffective assistance of counsel, we conclude Moses’ claim should
be brought, if at all, in a § 2255 proceeding, not on direct appeal.

   Moses argues that cocaine base is not properly a Schedule II sub-
stance. We find this claim to be without merit. See, e.g., Sanders v.
United States, 237 F.3d 184 (2d Cir.) (per curiam), cert. denied, 121
S. Ct. 1667 (2001). Finally, Moses’ claim that North Carolina did not
have jurisdiction to impose a state tax on conduct giving rise to his
federal conviction is not properly before this court because it is unre-
lated to his federal conviction and sentence.

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Moses’ conviction and sentence. We deny counsel’s motion to with-
draw. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED